Case 1:19-mj-00163-N *SEALED* Document 17 Filed 04/01/21 Page 1 of 1                                 PageID #: 44




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


     IN THE MATTER OF THE SEARCH OF
     THE                              that is
     stored at premises controlled by                           Mag. No.: MJ 19-00163-N
     Google, LLC, a company that accepts
     service of legal process at 1600                            Filed Under Seal
     Amphitheatre Parkway, Mountain
     View, California 94043

                                                 ORDER

           This matter is before the Court on the United States’ Motion to Keep Case Sealed. The

    Court, after having considered the motion and finding that the best interests of this case will be

    served by causing the case to be sealed for an additional ninety (90) days, it is hereby:

           ORDERED that the case remain under seal for an additional ninety (90) days. The case

    will be unsealed at the end of this period unless the United States further moves to seal for an

    additional ninety (90) days, and such request is granted by the court.

           SO ORDERED this __________ day of April 2021.
                                                     U.S. Magistrate
                                                                                  Digitally signed by U.S. Magistrate Judge
                                                                                  Katherine P. Nelson
                                                                                  DN: cn=U.S. Magistrate Judge Katherine

                                                     Judge Katherine              P. Nelson, o=Federal Judiciary, ou=U.S.
                                                                                  Government,
                                                                                  email=efile_nelson@alsd.uscourts.gov,
                                                     P. Nelson                    c=US
                                                        __________________________________
                                                                                  Date: 2021.04.01 12:01:20 -06'00'
                                                          KATHERINE P. NELSON
                                                          UNITED STATES MAGISTRATE JUDGE
